FILED
                             NOT FOR PUBLICATION                            SEP 02 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PAUL H. RIMLAND,                                 No. 08-56148

               Plaintiff - Appellant,            D.C. No. 3:06-cv-02490-JLS-LSP

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner
of Social Security,

               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                             Submitted August 31, 2010 **
                                Pasadena, California


Before:        KOZINSKI, Chief Judge, O’SCANNLAIN and GOULD, Circuit
               Judges.

       The ALJ appropriately gave more weight to the medical expert’s testimony

than to observations made by Rimland’s father. See, e.g., Lewis v. Apfel, 236 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                  page 2

503, 511 (9th Cir. 2001) (“One reason for which an ALJ may discount lay

testimony is that it conflicts with medical evidence.”). But the expert’s testimony

established that Rimland’s functional capacity is extremely limited during periods

of sickness that occur about four times per year. Even though at least one medical

report supports Rimland’s claim that the attacks can last for several weeks, the

vocational expert didn’t testify as to whether they affect Rimland’s ability to

perform his past relevant work. The ALJ must address that narrow issue on

remand. See 20 C.F.R. § 404.1520(e).

      The evidence adequately supported a finding that Rimland’s medical

conditions are otherwise under control and, apart from the periodic attacks, would

leave him with sufficient functional capacity to perform his past relevant work. Id.

§ 404.1520(f).


      REMANDED.